ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 9 INSURED BOND NUMBER Henderson Global Funds 01585110B EFFECTIVE DATE BOND PERIODAUTHORIZED REPRESENTATIVE December 31, 2010 October 31, 2010 to October 31, 2011/S/ Swenitha Nalli In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: o Henderson Emerging Markets Opportunities Fund, a series of: Henderson Global Funds RN1.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. SECRETARY’S CERTIFICATE I, Christopher K. Yarbrough, Secretary of Henderson Global Funds (the “Trust”), hereby certify that the “non-interested” Trustees and the entire Board of Trustees of the Trust approved the resolutions set forth below at a meeting of the Board of Trustees of the Trust duly called and held on December 10, 2010, at which a quorum was present and acting throughout: RESOLVED, the Board authorizes the officers of the Trust to take any and all action necessary to add the Henderson Emerging Markets Opportunities Fund under the Trust’s current fidelity bond for the same coverage amount and premium previously approved by the Board. IN WITNESS WHEREOF, I have hereunto set my hand this 31st day of January 2011. /s/ Christopher K. Yarbrough Christopher K. Yarbrough Secretary
